Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the user input recipe including a combination of intensity levels for the LED color groups specific to a plant variety" in lines 12-13.  
Claim 1 recites the limitation "a fixture ID to identify the housing fixture in a system of horticultural lights participating in a fixture mesh network" in lines 17-18.  It is unclear whether this system of horticultural lights is the same or different from the system of horticultural lights participating in a fixture mesh network as recited in lines 14-15. 
Claim 1 recites the limitation "wherein the fixture control is configured to transmit the user input recipe to at least one other fixture control in the fixture mesh network" in lines 26-27 and "report the current fault to at least one other fixture control in the fixture mesh network" in lines 28-29.  It is unclear if the user input recipe and the fixture mesh network are intended parts of the claimed invention which follow "configured to", since each of the user input recipe and the fixture mesh network have not been positively recited in the claim.
Claims 2-7 are rejected as being dependent from a rejected base claim.
Claim 10 recites the limitation "wherein the one or more user input recipes each include a combination of intensity levels for the LED color groups specific to a plant variety" in lines 15-17.  Although first included in line 15, it is unclear if the one or more user input recipes is an intended part of the claimed invention since it has not been positively recited in the claim.
Claim 10 recites the limitation "wherein controlling the LED color groups in the growth mode includes controlling the light wave intensity of each LED color group based on one of the one or more user input recipes, transmit the one or more user input 
Claim 10 recites the limitation "via the radio frequency interface" in line 26. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (U.S. Patent Application Publication No. 2004/0052076) in view of McKenzie et al. (U.S. Patent Application Publication No. 2012/0170264) and Reed (U.S. Patent Application Publication No. 2016/0120010).
For claim 1, Mueller et al. discloses a light (the claimed term ‘horticultural light’ is not accorded any patentable weight since it merely recites the intended use of the structure, and the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).) comprising:


While Mueller et al. discloses wireless transmission of signals to lighting units participating in a fixture mesh network, the reference fails to mention Bluetooth and radio frequency transmission. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the wireless transmission for a Bluetooth interface and a radio frequency interface for the advantage of efficiently transferring and receiving information from multiple lights within the network, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

Mueller et al. discloses the invention substantially as claimed, but is silent about the array including a plurality of LED color groups. However, McKenzie et al. teaches a 





For claim 10, Mueller et al. discloses a system of lights (the claimed term ‘horticultural light’ is not accorded any patentable weight since it merely recites the intended use of the structure, and the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).) comprising:
a plurality of lights (Fig. 2: lighting unit 100), each consisting a housing fixture (as discussed in [0193]: with “enclosure/housing arrangements”) and an array of different colored light emitting diodes (LEDs) (as discussed in [0168]); a plurality of current control channels (as discussed in [0164] and shown in Fig. 1: processor 102 of each lighting unit 100) in electrical communication with at least one of the LEDs; a plurality of fixture controls (as discussed in [0197]: lighting unit controllers 208A-208D) for controlling light wave intensity of each LED via the current control channel; a fixture mesh network (as discussed in [0189]: “one or more communication ports 120 may facilitate coupling multiple lighting units together as a networked lighting system”) including at least one fixture control of the plurality of fixture controls (as discussed in [0197]: lighting unit controllers (LUCs) 208A-208D); an at least one master fixture 
Mueller et al. discloses the invention substantially as claimed, but is silent about the array including a plurality of LED color groups. However, McKenzie et al. teaches a horticultural light (as discussed in the abstract) comprising: a housing fixture (Fig. 1: 100) and an array of different colored light emitting diodes (LEDs) (Fig. 1: 120), the 
Mueller et al. discloses the invention substantially as claimed, but is silent about the plurality of fixture controls mounted within the housing fixture of its respective horticultural light and being configured to, responsive to detecting a current fault with 

For claim 13, Mueller et al. discloses a method of programming a light (the claimed term ‘horticultural light’ is not accorded any patentable weight since it merely recites the intended use of the structure, and the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).) comprising:
receiving a user input (as discussed in [0200]: via central controller 202); transmitting the user input to a fixture control (as discussed in [0200]: communicate to one or more lighting unit controller (LUCs)) of the horticultural light (as discussed in [0198]: “the LUCs and the central controller may be coupled together in a variety of configurations using a variety of different communication media and protocols to form the networked lighting system 200”); relaying information between a fixture mesh network of at least one fixture controls (as shown in Fig. 2 and discussed in last sentence of [0200]); measuring a current flow in the at least one LED color group (as discussed in [0165]-[0167]: “pulse amplitude modulation “PAM” and [0186]: “various metering/detection devices that monitor electrical signals or characteristics (e.g., voltage, current…)”) with a current measuring device (as discussed in [0186]: “various metering/detection devices that monitor electrical signals or characteristics (e.g., voltage, current…)”) mounted within the housing fixture (as discussed in [0193]: with “enclosure/housing arrangements”) of the horticultural light (as discussed in [0185]: “a 
Mueller et al. discloses the invention substantially as claimed, but is silent about receiving a user input recipe including a combination of intensity levels, specific to a plant variety, for a plurality of LED color groups for the horticultural light. However, McKenzie et al. teaches method of programming a horticultural light (as discussed in the abstract) comprising: receiving a user input including a user input recipe including a combination of intensity levels (as discussed in [0034] and [0035]), specific to a plant variety (as discussed in [0026]: “A controller memory may be configured with stored settings reflecting optimal intensity levels for various species and/or growth phases, which setting may be based on scientifically tested plant growth data and/or plant growth theory.”), for a plurality of LED color groups for the horticultural light (as discussed in [0011] and shown in table 1); based on relayed information, controlling the LED color groups to operate in one of an inspection mode and a growth mode, wherein controlling the LED color groups to operate in the growth mode includes controlling the light wave intensity of each LED color group based on the user input (as discussed in [0022] and [0028]: control of intensities based on “growth phase” corresponding to “one or more pre-configured settings”, “user-programmable to implement one or more custom settings”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mueller et al. to include the user input recipe and plurality of LED color groups as taught 
Mueller discloses the invention substantially as claimed, but is silent about the fixture control mounted within a housing fixture of the horticultural light; and the step of detecting a current fault; and responsive to detecting the current fault, reporting the current fault to the fixture mesh network. However, Reed teaches a method of programming a light (as discussed in [0065]) comprising: transmitting a user input to a fixture control (as discussed in [0050], [0054] and Fig. 1: transceiver 112 with processor 116 function as a controller in that the processor receives data, performs analysis and determines what to do with the analysis, then generates a control command to the light sources 110) mounted within a housing fixture (as shown schematically in Fig. 1) of the light; and detecting a current fault (as discussed in [0058]); and responsive to detecting the current fault, reporting the current fault (as discussed in [0017], [0050]: “the processor may control the light sources 110 based on the received illumination data signals” and [0054]: transceiver 112 may transmit the signals to the central control system 104 via the power distribution system 102) to at least one other fixture control via the fixture mesh network ([0057]: “send a notification or alert signal (e.g., via the power distribution system 102)”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the light of Mueller et al. to include the fixture control and detecting a current fault as taught by Reed for the advantages of monitoring and alerting when the LEDs include a faulty light source.



For claim 15, Mueller et al. as modified by McKenzie et al. and Reed disclose the method of programming the horticultural light according to claim 14, wherein a master fixture control (Mueller et al. as discussed in [0198]: controller 202) receives the user input recipe via the wireless interface (Mueller et al. as discussed in [0180]: wireless transmission) and transmits the user input recipe to other fixture control(s) in the fixture mesh network (Mueller et al. as discussed in [0180]).

For claim 16, Mueller et al. as modified by McKenzie et al. and Reed disclose the method of programming the horticultural light according to claim 14 wherein a fixture firmware (Mueller et al. as discussed in [0042], [0071], [0072]: software, firmware) can be updated by connecting to an electrical control device via a USB bridge node, including a USB port and antenna (Mueller et al. as discussed in [0180] and [0189]: “one or more communication ports 120 may facilitate coupling multiple lighting units together as a networked lighting system”).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. in view of McKenzie et al. and Reed, as applied to claims 1, 2, 10 and 13-16 above, and further in view of Nguyen et al. (U.S. Patent Application Publication No. 2017/0241632).
For claims 3-6, Mueller et al. as modified by McKenzie et al. and Reed disclose the invention substantially as claimed, but fails to specifically show the wavelengths of the array of different colored LEDs. However, Nguyen et al. teaches a horticultural light (Fig. 1: 130) comprising: an array of different colored LEDs (Fig. 4A: 435) operating at various peak wavelengths; wherein each of the IR LEDs have a wavelength of 730 nm; wherein the array of different colored LEDs contains at least two red LEDs; and some of the at least two red LEDs have a wavelength of 660 nm, and some of the at least two red LEDs have a wavelength of 634 nm; wherein each of the one or more blue LEDs have a wavelength of 465 nm; wherein each of the one or more UV LEDs have a wavelength of 385 nm (as discussed in [0018]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the light of Mueller et al., McKenzie et al. and Reed to include the different colored LEDs as taught by Nguyen et al. for the advantage of providing radiation compatible with the needs of plants to increase horticultural growth.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. in view of McKenzie et al. and Reed, as applied to claims 1, 2, 10 and 13-16 above, and further in view of Szeto et al. (U.S. Patent Application Publication No. 2016/0262313).
For claim 7, Mueller et al. as modified by McKenzie et al. and Reed disclose the invention substantially as claimed, but fails to specifically show each of the one or more white LEDs have a color temperature of 5000k. However, Szeto et al. teaches a horticultural light (Figs. 2-3: 30) comprising: an array of different colored LEDs operating at various peak wavelengths (as discussed in [0030]); wherein each of the one or more white LEDs have a color temperature of 5000k (as discussed in [0030]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the light of Mueller et al., McKenzie et al. and Reed to include the white LEDs as taught by Szeto et al. for the advantage of providing radiation compatible with the needs of plants to increase horticultural growth.


Response to Arguments
Applicant’s arguments with respect to claims 10 and 13-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611.  The examiner can normally be reached on 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DANIELLE A CLERKLEY/Examiner, Art Unit 3643